ORDER DENYING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A Petition for Review having been filed on June 19, 2002, by Lawrence H. Con-*261nor, pro se, from a Decree of Dissolution issued by the Tribal Court on June 6, 2002, the Honorable Trudy Flamand, presiding.
Appellant complains that he was not properly served with notice of the hearing, therefore his default should not have been taken. Appellee’s petition for dissolution was filed on April 8, 2002 and appellant filed his response on April 17, 2002. A hearing was scheduled for May 15, 2002, however, appellant contends that he had moved and did not receive the summons. A second notice was mailed to appellant on May 17, 2002, notifying him that a hearing would be held on June 3, 2002. Appellant failed to appear at the time and place specified. In its order of June 3rd, the Tribal Court made a factual finding that appellant had been served by mail on May 17, 2002 with a copy of the petition and notice of the hearing. Appellant alleges in his petition that he was not living at the address to which the notice was mailed on May 17th.
It cannot be determined from the record how many times appellant moved during the short time between April 17th when he filed his first response and June 3rd, the date of the hearing. Nonetheless, it is the sole responsibility of litigants to keep the Tribal Court informed of their current address at all times while an action is pending before the Court. Therefore, there is no merit in appellant’s contention that he was not properly served.
IT IS NOW THEREFOR THE ORDER OF THIS COURT:
1. Based upon the papers filed by Appellant, this Court could not determine any legal basis upon which to review the lower court judgment, therefore, the Petition is denied.
2. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition, are herewith restored and shall be given full force and effect without further delay.